Case 1:20-cv-20125-DLG Document 4 Entered on FLSD Docket 01/16/2020 Page 1 of 1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

 

Case Number: 1:20-CV-20125-DLG

Plaintiff:
EDDIE |. SIERRA
vs.
CPP2020000029

Defendant:
FOUR SEASONS HOTELS LIMITED CORPORATION, a foreign for-profit

For:

Pelayo M. Duran, Esq.

LAW OFFICE OF PELAYO DURAN, P.A.
4640 N.W. 7th Street

Miami, FL 33126

Received by CIVIL PROCESS PLUS on the 13th day of January, 2020 at 7:29 pm to be served on Four Seasons Hotels
Limited Corporation, a Foreign For-Profit Corporation, Registered Agent: Corporation Service Company, 1201 Hays
Street, Tallahassee, FL 32301.

1, JESSICA POWELL, do hereby affirm that on the 14th day of January, 2020 at 2:40 pm, I:

served a CORPORATE, PARTNERSHIP, ASSOCIATION OR GOVERNMENT SERVICE by delivering a true copy of the
SUMMONS IN A CIVIL ACTION, COMPLAINT, COMPOSITE EXHIBIT A, EXHIBIT B, EXHIBIT C and PRESERVATION
LETTER with the date and hour of service endorsed thereon by me, to: Ronnie Long as Service Liaison authorized to accept
service, of the within named corporation, at the address of: 1201 HAYS STREET, TALLAHASSEE, FL 32301 on behalf of Four
Seasons Hotels Limited Corporation, a Foreign For-Profit Corporation,, and informed said person of the contents therein, in
compliance with state statutes.

Description of Person Served: Age: 30, Sex: F, Race/Skin Color: White, Height: 5'7", Weight: 120, Hair: Light Brown, Glasses:
bi

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing,
in the judicial circuit in which the process was served. "Under penalties of perjury, |
declare that | have read the foregoing document and that the facts in it are true" F.S. 92.525. NOTARY NOT REQUIRED
PURSUANT TO FS 92.525

 

 

Medley, FL 33166
(305) 375-9111

Our Job Seriai Number: CPP-2020000029
Ref: Sierra v. Four Seaons Hotels Limited Cor

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8 On
